Citation Nr: 1103348	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-31 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right butt cheek 
condition.

2.  Entitlement to service connection for random baldness with 
lumps in the head.

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 2007, 
including service in Iraq.  His awards and decorations include 
the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.

In November 2009, the Veteran testified at a video-conference 
Board hearing before the undersigned Acting Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right 
butt cheek condition; entitlement to service connection for 
random baldness with lumps in the head; entitlement to service 
connection for GERD; entitlement to service connection for a skin 
condition; and entitlement to service connection for a sleep 
disorder.  The Veteran contends that he first had symptoms of 
these disorders while in service.  The Veteran contends that his 
right butt cheek condition is due to a parachute accident; that 
his GERD first manifested while he was stationed at Fort Hood and 
later flared up while he was stationed in Korea; that his sleep 
disorder first manifested while he was stationed in Korea and 
then when he served in Iraq; that his random baldness with lumps 
in the head first manifested at Fort Hood when his hair turned 
white and fell out and then again at Fort Campbell; and that his 
skin condition first manifested in Korea and then flared-up again 
while he served in Iraq.

Review of the Veteran's service treatment records reveals that 
the Veteran was treated in July 1987 and March 2004 for a rash.  
In addition, the Veteran reported in January 2007 that he 
experienced erratic sleep patterns while serving in Iraq in 2003.  
Review of the Veteran's post service treatment records reveals 
that the Veteran was treated in September 2007 and August 2008 
for a skin rash.

Review of the claims file reveals that the Veteran receives 
treatment at the VA Medical Center in Nashville, Tennessee, and 
at the VA Outpatient Clinic in Fort Campbell, Tennessee.  The 
most recent treatment records associated with the claim file are 
dated in September 2008 from the VA Medical Center in Nashville, 
Tennessee.  Although these records reference the VA Outpatient 
Clinic in Fort Campbell, Tennessee, review of the claims file 
does not reveal and records from the Fort Campbell facility.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice of 
VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  Accordingly, attempts must be made to obtain all of the 
Veteran's VA clinical records from the VA Medical Center in 
Nashville, Tennessee, and from the VA Outpatient Clinic in Fort 
Campbell, Tennessee.

In September 2007 the Veteran was afforded a VA general medical 
examination.  After physical examination the Veteran was 
diagnosed with sleep impairment, GERD, alopecia, and a right butt 
cheek condition.  However, the examiner did not render an opinion 
regarding the etiology of these conditions.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board has no discretion and must remand the 
claims.

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
Accordingly, the Board finds it necessary to consider whether 
service connection for these conditions is warranted under the 
provisions of 38 C.F.R. § 3.317.

Under that section, service connection may be warranted for a 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than not later than December 31, 2011.  
38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A. 1117(d) warrants a presumption of 
service connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for 'direct service connection,' there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A 'medically unexplained chronic multi symptom illness' means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

The Veteran's service records demonstrate that he served in the 
Southwest Asia Theater of operations during the second Persian 
Gulf War.  Thus, for purposes of entitlement to compensation 
under 38 C.F.R. § 3.317(d), the Veteran's status as a "Persian 
Gulf Veteran" is confirmed.  In view of the Veteran's reports of 
a chronic skin condition it remains unclear to the Board whether 
this condition may be considered a manifestation of an 
undiagnosed illness or a chronic multi symptom illness.  In this 
regard, the Board acknowledges that the Veteran's prior September 
2007 VA examination was not noted to adhere to Gulf War 
guidelines.  Accordingly, the Board finds it necessary to afford 
the Veteran a Gulf War protocol examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain all 
VA medical records pertaining to the 
Veteran from the VA Medical Center in 
Nashville, Tennessee and from the VA 
Outpatient Clinic in Fort Campbell, 
Tennessee.  Any additional pertinent 
records identified by the Veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file.

2.  After completion of the above 
development, the RO/AMC shall schedule the 
Veteran for appropriate VA examinations to 
determine the nature, extent, and etiology 
of any right butt cheek condition, random 
baldness with lumps in the head, GERD, skin 
condition, and/or sleep disorder found to 
be present.  The examiner must review the 
claims file and state that the claims file 
was reviewed in the report.  Current VA 
Gulf War Examination Guidelines must be 
followed.  All indicated tests should be 
performed, and all findings reported in 
detail.  A complete rationale for all 
conclusions and opinions must be provided.  
Specifically, the VA examiner's opinion 
should address the following:

(a)  State whether the Veteran's complaints 
of right butt cheek condition, random 
baldness with lumps in the head, GERD, skin 
condition, and/or sleep disorder are 
attributable to a known clinical diagnosis 
or whether any of the problems are 
manifestations of an undiagnosed illness.

(b)  If any right butt cheek condition, 
random baldness with lumps in the head, 
GERD, skin condition, and/or sleep disorder 
found to be present is determined to be 
attributable to a known clinical diagnosis, 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that any right butt cheek condition, random 
baldness with lumps in the head, GERD, skin 
condition, and/or sleep disorder the 
condition found to be present was incurred 
in or aggravated beyond its natural 
progression during the Veteran's period of 
active service.  In doing so, the examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate 
where the examiner did not comment on the 
Veteran's report of in-service injury and 
relied on the lack of evidence in the 
service medical records to provide a 
negative opinion).

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


